       Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 1 of 57




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK

Emilee Carpenter, LLC d/b/a
Emilee Carpenter Photography, and
Emilee Carpenter,
                    Plaintiffs,
      v.

Letitia James, in her official capacity      Case No. ______________
as Attorney General of New York;
Jonathan J. Smith, in his official            Verified Complaint
capacity as Interim Commissioner of
the New York State Division of Human
Rights; and Weeden Wetmore, in his
official capacity as District Attorney of
Chemung County,
                    Defendants.
             Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 2 of 57




                                                   Table of Contents

Introduction ................................................................................................................... 1

Jurisdiction and Venue.................................................................................................. 2

Plaintiffs ......................................................................................................................... 3

Defendants ..................................................................................................................... 3

Factual Background ...................................................................................................... 4
   Emilee’s Christian beliefs motivates everything she does. ...................................... 4
   Emilee operates Emilee Carpenter, LLC as a photography business. .................... 5
   Emilee tells a visual narrative of God’s design for marriage through her
   photography and blogging. ........................................................................................ 7
   Emilee cannot create photographs, write blogs, or participate in ceremonies
   contrary to her religious beliefs. .............................................................................. 14
   New York’s law threatens Emilee’s wedding photography and business. ............. 18
   Attorney General James may independently enforce New York’s law with serious
   consequences. ........................................................................................................... 24
   The Division possesses aggressive enforcement mechanisms and can impose
   paralyzing penalties. ................................................................................................ 25
   New York’s law imposes overwhelming burdens on Emilee’s wedding
   photography. ............................................................................................................. 31
   New York only prosecutes its law against views the government disfavors. ........ 39

Legal Allegations ......................................................................................................... 45
   First Cause of Action First Amendment: Freedom of Speech, Association, and
   Press ......................................................................................................................... 45
   Second Cause of Action First Amendment: Free Exercise of Religion ................. 48
   Third Cause of Action First Amendment: Establishment Clause ......................... 50
   Fourth Cause of Action Fourteenth Amendment: Due Process ............................. 51

Prayer for Relief ........................................................................................................... 52




                                                                  i
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 3 of 57



                                    Introduction
      Plaintiff Emilee Carpenter (“Emilee”) is a photographer, natural people

person, and storyteller who crafts visual narratives through photography. Through

her business, Emilee offers several types of photography, but wedding photography

is her bread and butter. Emilee is also a Christian. Her faith and eye for beauty

shape her photography—from first click to final edit. And just like other artists,

Emilee decides whether to create based on what her artwork conveys, not who asks

for it. That means Emilee cannot create some artwork for anyone—like photographs

that flout her artistic style, celebrate obscenity, or demean others. She likewise

cannot promote certain views on marriage.

      New York finds this last type of editorial freedom too close-minded. So New

York makes it illegal through its public accommodations laws which ban sexual-

orientation discrimination. N.Y. Exec. Law § 296.2(a); N.Y. Civ. Rts. Law § 40-c. As

applied to Emilee though, these laws do not simply dictate what she does; they

dictate what she says. Emilee is already willing to work with clients no matter who

they are, including those in the LGBT community. But not satisfied with equal

treatment, New York officials demand ideological purity—that Emilee violate her

conscience by professing the state’s approved view about marriage.

      Specifically, New York laws require Emilee to create photographs and blogs

celebrating same-sex marriage because she creates photographs and blogs

celebrating opposite-sex marriage. The laws also prohibit Emilee from adopting an

editorial policy consistent with her beliefs about marriage. And the laws even make

it illegal for Emilee to post statements on her business’s own website explaining her

religious views on marriage or her reasons for only creating this wedding content.

N.Y. Exec. Law § 296.2(a) (forbidding statements that someone’s “patronage” is

“unwelcome, objectionable or not accepted, desired, or solicited”).



                                           1
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 4 of 57




      If Emilee does any of this and speaks consistent with her faith, New York

officials can force her business and her personally to pay limitless damages and a

$100,000 fine, require her to create artwork against her beliefs via court order,

revoke her business license, and lock her in jail for up to a year. N.Y. Exec. Law

§§ 297(4)(c), 299; N.Y. Civ. Rts. Law § 40-d; N.Y. Exec. Law § 63(12). These severe

penalties threaten Emilee’s liberty, her livelihood, and her very way of life.

      Emilee faces these risks each day she runs her company. She has already

declined to respond to several requests to photograph same-sex weddings. And New

York has already punished other business owners for holding Emilee’s beliefs about

marriage. In the end, New York’s laws give Emilee a multiple-choice test with only

bad answers: (a) violate the law; (b) ignore her faith; or (c) end her business.

      But the First and Fourteenth Amendments give Emilee another option: (d)

none of the above. These constitutional provisions ensure that Emilee—and all

Americans—can choose what we say and what we celebrate. Just as the government

cannot compel a lesbian baker to create a cake condemning same-sex marriage or

an atheist playwright to wax positively about God, New York cannot force Emilee to

convey messages she objects to. Emilee brings this lawsuit to protect her right and

everyone’s freedom (even those who disagree with her) to speak and live out their

core convictions. Because in our diverse and pluralistic country, the solution to

disagreement is more speech by diverse speakers, not compelled ideological

uniformity by government bureaucrats.

                              Jurisdiction and Venue
1.    This civil-rights action raises federal questions under the First and

Fourteenth Amendments to the United States Constitution and 42 U.S.C. § 1983.

2.    This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343.




                                           2
         Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 5 of 57




3.      This Court has authority to award the requested declaratory relief under 28

U.S.C. §§ 2201–02 and Fed. R. Civ. P. 57; the requested injunctive relief under 28

U.S.C. § 1343 and Fed. R. Civ. P. 65; and the requested costs and attorney fees

under 42 U.S.C. § 1988 and Fed. R. Civ. P. 54.

4.      Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial

part of the events and omissions giving rise to the claims occur within the Western

District of New York; the effects of the challenged statute are felt in this District;

and Defendants can and do perform official duties in this District.

                                       Plaintiffs
5.      Emilee is a United States Citizen and resides in Chemung County, New

York.

6.      Emilee Carpenter, LLC is a for-profit limited liability company organized

under New York law with its principal place of business also in Chemung County.

7.      Emilee is the sole owner, member, and employee of Emilee Carpenter, LLC.

                                     Defendants
8.      New York State Attorney General James has the duty to enforce the laws of

New York throughout the state of New York (N.Y. Exec. Law § 63), including the
laws challenged in this lawsuit—New York State’s Human Rights Law and New

York State’s Civil Rights Law (collectively “New York’s laws” or “the laws”). 1
9.      Attorney General Letitia James is the head of the Department of Law, which

includes the Civil Rights Bureau. See N.Y. Exec. Law § 60.

10.     Attorney General James accepts, files, and receives notice of complaints

alleging violations of New York’s laws, and administers, enforces, and prosecutes

1Unless context indicates otherwise, the remainder of this complaint refers to New
York State’s Human Rights Law (N.Y. Exec. Law §§ 290-301) and its related
regulations as the “human rights law” and New York State’s Civil Rights Law (N.Y.
Civ. Rts. Law §§ 40-c-40-d) as the “civil rights law.”


                                            3
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 6 of 57




New York’s laws, including the laws’ criminal provisions. See, e.g., N.Y. Exec. Law

§§ 63(9), (10), (12), 297(1), 299; N.Y. Civ. Rts. Law § 40-d; N.Y. Exec. App.

§ 465.3(a)(2); https://ag.ny.gov/civil-rights/complaint-forms.

11.   Attorney General James may also intervene in any hearing before the

Division involving a complaint filed under the human rights law. See N.Y. Exec.

Law § 297.4(4)(a); N.Y. Exec. App. § 465.12(c)(1).

12.   Attorney General James has regional offices in Rochester and Buffalo, New

York. See https://ag.ny.gov/regional-office-contact-information.
13.   Johnathan J. Smith is the Commissioner and head of the New York State

Division of Human Rights (“Division”). N.Y. Exec. Law § 293(1).

14.   Commissioner Smith receives complaints alleging violations of the human

rights law; tests, investigates, and files complaints alleging violations of that law;

and administers, enforces, and prosecutes that law. See, e.g., N.Y. Exec. Law

§§ 295.6-.7, 297.4(c); N.Y. Exec. App. §§ 465.3(3), 465.13(a).

15.    The Division has regional offices located in Rochester and Buffalo, New

York. See https://dhr.ny.gov/contact-us.

16.   Weeden Wetmore is the District Attorney of Chemung County, New York.

17.   District Attorney Wetmore has authority to administer, enforce, and

prosecute New York’s laws’ criminal provisions, including the civil rights law. See

N.Y. County Law § 700; N.Y. Exec. Law § 299; N.Y. Civ. Rts. Law § 40-d.

18.   All defendants are named in their official capacities. 2

                                Factual Background

              Emilee’s Christian beliefs motivate everything she does.

19.   Emilee is a Christian.

2
 Unless context indicates otherwise, the remainder of the complaint refers to all
defendants collectively as “New York.”


                                           4
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 7 of 57




20.   Emilee tries to live by this verse: “So, whether you eat or drink, or whatever

you do, do it all for the glory of God.” 1 Cor. 10:31 (ESV).

21.   This means Emilee’s religious beliefs shape every aspect of her life, including

her identity, her relationships with others, and her understanding of creation,

truth, morality, purity, beauty, and excellence.

22.   Emilee believes that God gives people gifts and passions and commands them

to steward these in a way that honors Him, including by sharing God’s intent for

His creation and promoting the Gospel—the belief that everyone needs forgiveness

offered through God’s son, Jesus.

23.   Emilee believes that God creates, calls, and equips some people to magnify

God’s goodness by creating aesthetically pleasing art that reflects God’s beauty,

artistry, and truth.

24.   Emilee believes that God has called her to use her creative talents to honor

and glorify God through photography.


         Emilee operates a photography business, Emilee Carpenter, LLC.

25.   Emilee became a commissioned photographer in 2012 when she began

photographing engagements and weddings for a profit.

26.   Emilee initially operated her photography business as a sole proprietorship.

27.   In November 2019, Emilee reorganized her business to gain the benefits of a

corporate form, incorporated her business as a limited liability company, and

renamed her company Emilee Carpenter, LLC.

28.   Emilee Carpenter, LLC’s presumed name is Emilee Carpenter Photography. 3
29.   Emilee also transitioned her social media sites to promote Emilee Carpenter

Photography.

3 Unless context indicates otherwise, the complaint below refers to Emilee
Carpenter, LLC as Emilee Carpenter Photography and refers to all plaintiffs
collectively as “Emilee.”


                                            5
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 8 of 57




30.   In June 2020, Emilee launched a website for Emilee Carpenter Photography

(https://www.emileecarpenter.com/).

31.   This website hosts a blog controlled by Emilee.

32.   Emilee offers, solicits, and receives inquiries for engagement and wedding-

photography services from the general public and provides these services to the

general public.

33.   Whenever Emilee offers to photograph an engagement session for a couple,

she also always offers to photograph the couple’s wedding.

34.   Emilee offers two types of wedding-photography services: elopement

weddings and traditional weddings (including micro-weddings attended by small

groups of people).

35.   Whenever Emilee is hired by a couple to photograph their engagement or

wedding, she always includes a complimentary blog post for the client.

36.   Emilee also offers, solicits, and receives inquiries for branding-photography

services from the general public and provides these services to the general public.

37.   Emilee’s branding-photography services depict and promote businesses and

their services for business owners and businesses.

38.   For example, Emilee has photographed candid and choreographed images of

business owners and their unique tools-of-the-trade for use in their LinkedIn

profiles, websites, business cards, and other marketing.

39.   Emilee has provided branding-photography services for other photographers,

dieticians, marketing professionals, worship leaders, authors, and others.

40.   Emilee’s faith animates why and how she operates her business, what she

creates, and her vision for her artwork.

41.   For this reason, in everything Emilee creates, she seeks to honor God’s glory

in His creation and display God’s beauty, artistry and truth to others.




                                           6
           Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 9 of 57




42.     For example, all of Emilee’s photographs portray the subject(s) or content of

the photograph in a positive, appealing, and uplifting manner.

43.     Emilee’s faith also shapes how she treats others.

44.     Emilee believes that she must honor God in how she interacts with others,

including current and potential clients and members of the public.

45.     Emilee seeks to obey the biblical command to love others by being honest

with current and prospective clients and the public, by not lying or giving a false

impression about what she will and will not create, and by treating them with love,

honesty, fairness, and excellence.


      Emilee tells a visual narrative about God’s design for marriage through her
                               photography and blogging.

46.     Emilee believes that God designed marriage as a gift for people of all faiths,

races, and backgrounds, to reflect the unity and diversity seen in the Trinity

(Father, Son, and Holy Spirit), and to point people to Jesus’ sacrificial and

redemptive love for His Church.

47.     Emilee celebrates engagements and marriages between one man and one

woman through what she photographs, participates in, and posts about in order to

share God’s design for marriage with her clients and the public consistent with her

beliefs.

48.     Emilee has always desired to use her business to focus on crafting visual

narratives celebrating marriages between one man and one woman because she

believes marriage is a gift from God that should be treasured and celebrated.

49.     To do this, Emilee evaluates every engagement and wedding photography

request she receives to determine whether she can fulfill the request consistent with

her artistic judgment and religious beliefs.




                                            7
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 10 of 57




50.   When Emilee receives a request, she researches that request online or

through her personal and professional network to determine if she can potentially

fulfill the request. See infra, ¶¶ 238-45, 312.

51.   If Emilee decides she can potentially fulfill the request, she sends the

prospective client an informational email with follow up questions and always offers

to connect with the prospective client over coffee or through a videoconference.

52.   If Emilee and the prospective client agree to move forward, the prospective

client must agree in form or in substance to Emilee Carpenter Photography’s

service agreement.

53.   The form service agreement states that Emilee has “full artistic license and

total editorial discretion over all aspects of” her photography.

54.   Emilee takes all engagement and wedding photographs according to her

artistic judgment.

55.   In all of her photography, Emilee seeks to create photographs that evoke

joyful emotions and tell a compelling story of the couple’s union through thoughtful

and detail-driven photographs and to positively portray the couple, their wedding

(or engagement), and God’s design for marriage.

56.   To this end, Emilee combines warm and earthy color tones with playful and

moody subject matters.

57.   When Emilee photographs an engagement session, she always portrays the

couple in positive and romantic ways to create beautiful photographs telling a

visual narrative which communicates the love, intimacy, and sacrifice of God’s

design for marriage.

58.   She does this by capturing the couple interacting with each other in a playful,

loving manner to celebrate their excitement and joy for their coming marriage.




                                            8
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 11 of 57




59.   For example, Emilee prompts the couple to laugh and smile with each other,

encourages them to act spontaneously, and directs the couple on how to pose, when

to hold hands, when to embrace, and when to kiss.

60.   When Emilee photographs a wedding, she always portrays the couple in

positive and romantic ways to create beautiful photographs telling a visual

narrative which communicates the love, intimacy, and sacrifice of God’s design for

marriage.

61.   For example, at the wedding ceremony, Emilee always photographs the

officiant delivering the homily, the couple exchanging vows, the couple kissing and

embracing before the attendees, and the officiant announcing the couple as husband

and wife to commemorate the bride and groom being joined together in marriage.

62.   For traditional weddings, Emilee typically photographs the bride getting

dressed, portraits of the couple and their families, the bridal party, and the bride

walking down the aisle.

63.   Emilee always personally attends and photographs the entire wedding

ceremony.

64.   Emilee would not provide wedding photography if requested to photograph

only a part of the wedding ceremony or everything but the wedding ceremony.

65.   When Emilee photographs a wedding, she is always personally excited for the

couple and the marriage she is about to witness because of her beliefs about God’s

design for marriage.

66.   Emilee expresses her approval of the marriage and shares her excitement

with the bride and groom and their family members and guests by interacting with

them throughout the day, verbally encouraging them, reminding them to enjoy the

special day, and congratulating the bride and groom in particular.




                                           9
          Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 12 of 57




67.   Emilee uses her excitement and energy to effectively choreograph and pose

the bride and groom and their family and guests during photographs and to

maintain a lighthearted environment to capture her desired images.

68.   Emilee could not effectively provide her wedding photography if she did not

personally and joyfully interact with the couple, the wedding party, and the

wedding guests in these ways.

69.   Emilee also believes that every wedding is inherently religious because the

wedding solemnizes and initiates a sacred institution (marriage) created by God.

70.   Many of the weddings Emilee has photographed have involved overtly

religious elements like religious music, religious readings, communion, prayer, and

a religious message by the pastor.

71.   When Emilee photographs a ceremony with overtly religious elements, she

has always sung along with the music, listened to and affirmed the religious

message, and engaged with the prayers.

72.   At every wedding Emilee has photographed, there has been an exchange of

vows, an officiant, instructions to the wedding participants and/or guests, and a

pronouncement of marriage.

73.   The officiants’ instructions and pronouncement of marriage have been

directed at the couple getting married and members of the audience, including

Emilee.

74.   In these ways, Emilee acts as a witness before God and those assembled as

bride and groom commit their lives to each other, exchange rings, are pronounced

man and wife, and share their first kiss as a married couple.

75.   When the wedding includes a reception, Emilee always attends all or most of

the wedding reception to photograph its special moments.




                                         10
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 13 of 57




76.    Emilee always directs the bride and groom and their wedding party, the bride

and groom’s family, and the wedding guests, if any, before, during, and after the

ceremony on how to pose for choreographed photographs.

77.    With each photograph she takes, Emilee uses her artistic discretion and

technical proficiency with cameras to create her desired image consistent with her

artistic style and religious beliefs.

78.    After the engagement session or wedding, Emilee edits the engagement or

wedding photographs.

79.    Emilee first culls through thousands of images to reduce the total number of

images to between 50 and 1,000, depending on the number of images purchased by

the client.

80.    During this review, Emilee discards images that do not meet her artistic and

moral standards, such as blurry photographs or photographs of persons blinking.

81.    After the culling process, Emilee edits the remaining photographs.

82.    For example, Emilee adjusts the image’s tone by narrowing or expanding the

range between the image’s darkest and brightest areas to make the image more

emotive.

83.    Emilee uses these and other techniques to create an image consistent with

her artistic style.

84.    Once Emilee has edited at least some of the photographs, she emails 10-20

images to her client as a “sneak peak” via an online gallery.

85.    After editing all of the photographs, Emilee sends her clients a link to view

the photographs on an online gallery.

86.    Emilee Carpenter Photography’s logo appears throughout the online gallery.

87.    From the online gallery, Emilee’s clients can download their desired images

and share their images with friends and family.

88.    Emilee then posts a sampling of the photographs on her blog.


                                          11
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 14 of 57




89.   Emilee selects which edited photographs to post on her blog and writes a post

to celebrate the engagement or wedding, encourage the couple, and communicate

her views on marriage to the couple and to the general public.

90.   Posting engagement and wedding photographs alongside text on her blog

allows her to publicly tell uplifting stories about the couple and the beauty of

marriage between a man and a woman in ways more powerful than through

photography or words alone.

91.   Emilee’s blog is an integral part of her business and wedding photography

services.

92.   Emilee’s website and blog allow her to publicly celebrate each couple; to

publicly associate herself with her engagement and wedding photography; and to

promote her business, artistic style, and approach to photography.

93.   Emilee’s website and blog also allow her to publicly advocate for marriage as

between one man and one woman consistent with her religious beliefs by depicting

celebratory photographs and text of opposite-sex weddings.

94.   In this way, Emilee is like the many other commissioned photographers who

post engagement and wedding photographs on their website, blogs, or social media

sites to celebrate the couples, to associate their business with their photographs and

photographic style, to allow the couple to associate with their business, and promote

their views on topics including marriage.

95.   Emilee also selects and posts some of the photographs on her social media

pages with commentary where Emilee’s name, picture, and Emilee Carpenter

Photography’s logo appear sporadically.

96.   In these ways and more, Emilee associates herself with her wedding

photography.




                                            12
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 15 of 57




97.    Emilee’s blog also allows her to proclaim her religious beliefs about marriage

by publicly conveying the beauty and sacrificial nature of marriage between a man

and a woman to her clients, their friends, and the public.

98.    For Emilee’s engagement and wedding photography, Emilee’s clients rely on

her aesthetic vision and ability to celebrate their engagement and wedding in a

meaningful way.

99.    Emilee makes most of her editorial decisions without any input from clients.

100.   When clients do offer suggestions, Emilee tries to blend their suggestions into

her own aesthetic vision so that the final product effectively celebrates the couple’s

wedding and God’s design for marriage.

101.   Clients usually defer to Emilee’s suggestions and rely heavily on her artistic

and editorial judgments.

102.   For all of her engagement and wedding photography, Emilee reserves the

right to reject any objectionable requests, and retains full editorial control over

what to photograph, how to photograph and edit, which photographs to upload to

the online gallery, and which photographs to display and what to write on her blog.

103.   Emilee does not offer and would not accept any request for wedding or

engagement photography that portrayed the couple, their marriage, or their

wedding in a negative way.

104.   In all of the ways described above, Emilee makes numerous artistic and

editorial decisions for her photography, editing, and blogging to positively portray

the love, intimacy, and sacrifice of marriage between one man and one woman and

to create visual narratives that celebrate the couple and promote God’s design for

marriage.

105.   Each component of Emilee’s wedding photography services—her

photography, edits, and blog—separately and in combination, is expressive in

nature, as it involves images, symbols, or other modes of expression.


                                           13
          Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 16 of 57




106.     Emilee believes that by capturing and conveying engagements, weddings,

and marriages between one man and one woman, and by displaying them on her

website and social media sites in an appealing way, she can persuade viewers that

this type of marriage should be pursued and valued.

107.     Emilee’s desire to convey this message has increased as she has seen the

growing promotion of views of marriage that are inconsistent with lifelong unions

between one man and one woman.

108.     Emilee hopes to counteract this cultural narrative by creating visual

narratives telling a positive message about marriage as God intended it.


       Emilee cannot create photographs, write blogs, or participate in ceremonies
                            contrary to her religious beliefs.

109.     Not only do Emilee’s religious and artistic beliefs inspire what she

photographs, writes about, and participates in, these beliefs also dictate what she

cannot create, say, or do.

110.     Emilee can only accept requests for her photography which are consistent

with her editorial, artistic, and religious judgment.

111.     For example, Emilee does not provide photography in a “light, bright, and

airy” style (a style emphasizing soft, pastel colors and natural light) because of her

stylistic preference and artistic judgment to photograph in a style emphasizing

warm, earthy, and moody tones.

112.     Likewise, Emilee only creates photographs and blogs and participates in

ceremonies consistent with her understanding of the Bible’s teachings.

113.     For Emilee, this means she cannot provide any photography services that

require her to use her photography skills to celebrate anything immoral,

dishonorable to God, or contrary to her religious beliefs or artistic judgment, or to

participate in anything contrary to her religious beliefs.



                                            14
          Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 17 of 57




114.      Emilee also does not provide photography services that demean others,

devalue God’s creation, condone racism, celebrate obscenity, promote violence,

praise vulgarity, or otherwise contradict biblical principles.

115.   For example, Emilee would not provide branding photography for a business

or non-profit that promotes abortion (like Planned Parenthood) or encourages drug

use (like a marijuana dispensary).

116.   Emilee would not provide wedding photography for certain types of irreverent

themed weddings—such as Halloween or Vampire-themed weddings—because

Emilee believes that all wedding ceremonies are inherently religious and solemn

events.

117.   Also, because Emilee believes that God created marriage to be a joyful,

exclusive union between one man and one woman, she cannot provide wedding

photography which depicts engaged or married couples, marriages, or weddings in a

negative way or promotes or celebrates any engagements, weddings, or marriages

not between one man and one woman, such as same-sex or polygamous

engagements or marriages.

118.   Emilee cannot create the wedding photography described in paragraphs 116-

117 because she always creates photography that positively portrays marriage, and

creating wedding photography positively portraying same-sex, or polygamous

weddings or weddings with irreverent themes, would promote activities contrary to

her beliefs, express messages contradicting her beliefs, and express messages

contradicting messages that Emilee wants to and does promote elsewhere.

119.   Emilee also cannot create the wedding photography described above because

she always actively participates in the wedding ceremonies she photographs.

120.   If Emilee were compelled to photograph the ceremonies described above, she

would feel coerced to remain silent and respectful during the ceremony and to




                                          15
          Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 18 of 57




express her approval of the wedding by rejoicing with and congratulating the couple

and their family on the new union.

121.     Emilee therefore cannot provide photography services for same-sex or

polygamous engagements or weddings because photographing these events would

force Emilee to participate in ceremonies that violate her religious beliefs.

122.     It is standard industry practice for commissioned photographers to decline to

create content that violates or compromises their beliefs or editorial discretion.

123.     For these reasons, it is Emilee’s policy and practice to offer and provide

wedding photography services only celebrating weddings between one man and

woman and to decline any photography requests celebrating any other weddings—

including those for same-sex engagements or weddings—no matter who asks her to

do so.

124.     Emilee also wants to legally bind Emilee Carpenter Photography and any

future persons who become members of Emilee Carpenter Photography to maintain

the same policy of only celebrating engagements and weddings between one man

and one by adopting this policy into Emilee Carpenter Photography’s operating

agreement. See infra, ¶¶ 229-31.

125.     Emilee also desires to be honest and transparent with current and

prospective clients about her desire to only photograph engagements and weddings

between one man and one woman by posting a statement on her website or social

media sites explaining the types of engagements and weddings she can and cannot

celebrate. See infra, ¶¶ 246-51.

126.     Whenever Emilee receives a request she cannot fulfill because of a conflict

with her artistic judgment, she generally tries to refer that request to another

photographer who can do so.

127.     Emilee would like to adopt this same referral policy for requests she receives

that conflict with her beliefs (like requests for same-sex marriage photography), but


                                            16
           Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 19 of 57




has refrained from doing so because she does not respond to same-sex engagement

or wedding requests for fear of being sued under New York’s laws. Infra, ¶¶ 266-68.

128.   Emilee’s policy of offering and providing wedding photography services

celebrating weddings only between a man and a woman and of declining requests

for photography services celebrating same-sex or polygamous engagements or

weddings are never about the person requesting these services.

129.   Instead, Emilee’s policy of not offering to photograph these ceremonies is an

objection to promoting and participating in an event that violates her religious

beliefs.

130.   For example, Emilee will create branding photographs for individuals who

identify as LGBT or create branding photographs for a business owned and

operated by LGBT individuals.

131.   Emilee will create wedding photographs depicting a wedding between a man

and a woman when requested and paid to do so by an LGBT parent or friend of

those getting married.

132.   Emilee will create wedding photographs depicting a wedding between a man

and a woman when requested and paid to do so by an LGBT wedding planner or

wedding vendor.

133.   Emilee would also photograph a staged wedding shoot for a bridal magazine

or other business depicting and promoting a wedding using a male model as the

groom and a female model as the bride, whether those models identify as LGBT or

not.

134.   Emilee will create wedding photographs for the union of one man and one

woman where one or both of the individuals identify as gay, lesbian, or bisexual, so

long as the wedding ceremony reflects a genuine intent that the marriage be a

lifelong union between one man and one woman.




                                         17
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 20 of 57




135.   Several research institutes estimate that between thirteen and eighteen

percent of adults who identify as gay or lesbian are married to members of the

opposite sex.

136.   Emilee will create photographs described in paragraphs 130-134 so long as

the photographs themselves do not require Emilee to participate in a ceremony or

express a message that violates her religious beliefs or artistic judgment.

137.   On the other hand, because it is Emilee’s policy to decline requests to create

photographs that violate her religious beliefs or are conflict with her artistic

judgment, Emilee does not accept every request to photograph an engagement or

wedding between a heterosexual man and a heterosexual woman. See supra, ¶ 116.

138.   For example, Emilee would not photograph a staged wedding shoot for a

bridal magazine or other business depicting and promoting a wedding using two

male models as the grooms or two female models as the brides, whether those

models identify as LGBT or not.

139.   Emilee would also not photograph an engagement or wedding between one

man and one woman if requested to do so in a “light, bright, and airy” style.

140.   When evaluating whether any photography request is consistent with

Emilee’s religious beliefs and artistic judgment, Emilee considers, and it is her

pattern and practice to consider, the message conveyed by the requested services

and whether these services require her to create a message she opposes or

participate in a ceremony she objects to, not the identity of who requests these

services.


       New York’s laws threaten Emilee’s wedding photography and business.

141.   Emilee desires to operate her business consistent with her religious beliefs

and to express some of her religiously motivated beliefs.




                                           18
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 21 of 57




142.   As Emilee was getting Emilee Carpenter, LLC started, she sought legal

advice from a friend who is an attorney about her desire to promote marriages

consistent with her religious beliefs.

143.   Emilee’s friend made her aware of the human rights law.

144.   As Emilee researched more about that law, she realized that it threatened

her ability to operate her business according to her faith, and restricted what she

could post on her studio’s website and social media sites and what she could say to

prospective clients.

145.   Emilee also read news reports about other artists, like photographers, and

other business owners in New York and elsewhere who were being sued and

threatened with severe penalties for declining to celebrate or participate in same-

sex wedding ceremonies.

146.   Among other things, the human rights law prohibits “unlawful

discriminatory practices … because of” sexual orientation in “any place of public

accommodation.” N.Y. Exec. Law § 296.2(a).

147.   The human rights law defines a place of public accommodation as including

“retail … establishments dealing with goods or services of any kind.” N.Y. Exec.

Law § 292.9.

148.   The term “place of public accommodation” is “construed liberally” and is not

limited to public accommodations that are specifically defined in the law or that

operate out of a physical space. N.Y. Exec. Law § 300.

149.   For example, the human rights law includes retailer’s websites, commodity

trading floors, and dating services as public accommodations. See Andrews v. Blick

Art Materials, LLC, 268 F. Supp. 3d 381 (E.D.N.Y. 2017); D’Amico v. Commodities

Exch. Inc., 652 N.Y.S.2d 294 (N.Y. App. Div. 1997); Battaglia v. Buffalo Niagara




                                         19
           Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 22 of 57




Introductions, Inc., No. 10138581, at 5 (N.Y. State Div. of Hum. Rights Jan. 28,

2014). 4

150.   Emilee Carpenter Photography is a for-profit business offering goods,

services, advantages, and privileges to the public.

151.   Emilee Carpenter Photography also promotes its goods, services, advantages,

and privileges to the public on its website and social media sites, on an online

wedding vendor directory, and through word-of-mouth from clients and personal

and professional networks.

152.   Emilee Carpenter Photography’s website, and the online wedding vendor

directory she advertises on, have contact forms where anyone from the public can

submit a request for Emilee’s services.

153.   Emilee Carpenter Photography is therefore a place of public accommodation

under and subject to the human rights law.

154.   Likewise, Emilee Carpenter Photography promotes its website

(https://www.emileecarpenter.com/) and allows members of the public to contact
Emilee through this website.

155.   Emilee Carpenter Photography’s website also offers distinct goods, services,

advantages, and privileges.

156.   For example, Emilee Carpenter Photography’s website contains Emilee’s blog

which allows her to post photographs and write text publicly celebrating each

couple she photographs and to showcase their engagement or wedding to a broader

audience than they would otherwise be able to if Emilee did not have a website. See

supra, ¶¶ 88-93.




4All Division orders cited in this complaint are available on the Division’s website.
See Orders, New York Division of Human Rights, https://dhr.ny.gov/orders (last
visited Apr. 5, 2021).


                                          20
           Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 23 of 57




157.   Emilee Carpenter Photography’s website (https://www.emileecarpenter.com/)

is therefore also a place of public accommodation under and subject to the human

rights law.

158.   The human rights law prohibits “unlawful discriminatory practice[s]” in

public accommodations (§ 296.2(a)) through two clauses: the “Accommodations

Clause” and the “Publication Clause.”

159.   The Accommodations Clause (§ 296.2(a)) makes it unlawful “for any person …

to refuse, withhold from or deny” any “person any of the … advantages, … or

privileges” of a place of public accommodation “because of” sexual orientation.

160.   As interpreted by New York, the Accommodations Clause prohibits Emilee

from

       •    asking prospective clients whether they want her to photograph a same-

            sex engagement or wedding;

       •    exclusively offering photography services that promote and celebrate

            engagements and weddings between one man and one woman;

       •    declining requests for photography services that promote and celebrate

            same-sex engagements and weddings if she offers these services when

            they promote and celebrate opposite-sex engagements and weddings;

       •    maintaining a written policy or unwritten practice or binding her

            company to a policy of offering or providing photography services only for

            engagements and weddings celebrating marriage between one man and

            one woman;

       •    maintaining a written policy or unwritten practice or binding her

            company to a policy of uniformly declining requests to create photographs

            celebrating same-sex engagements and weddings while accepting requests

            to create photographs celebrating opposite-sex engagements and

            weddings;


                                           21
           Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 24 of 57




       •    displaying only photographs and blog posts celebrating marriages between

            one man and one woman on Emilee Carpenter Photography’s website

            while declining to display any photographs or blog posts celebrating same-

            sex marriages; and

       •    providing any unequal treatment when providing photography services

            celebrating same-sex engagements and weddings compared to requests

            celebrating opposite-sex engagements and weddings.

161.   As to the last point, the Accommodations Clause also makes it unlawful for

Emilee to treat photography requests for same-sex engagements and weddings

different from photography requests for opposite-sex weddings—whether by

responding to the former more slowly, by always referring the former to another

photographer, or by offering any part of her services to the latter but not the former,

such as posting wedding photographs or blogs for opposite-sex weddings on her

website but not posting wedding photographs or blogs for same-sex weddings.

162.   In short, the Accommodations Clause forces Emilee to celebrate same-sex

engagements or weddings and would require her to promote messages that violate

her religious beliefs or require her to participate in religious ceremonies that violate

her religious beliefs, something she cannot do. See supra, ¶¶ 109-23.

163.   This undercuts Emilee’s message (expressed elsewhere in her photographs,

website, blog, and social media sites) celebrating marriage between one man and

one woman; harms Emilee’s reputation among her past and prospective clients; and

adversely affects Emilee’s ability to share biblical truths about marriage with

others.

164.   The Publication Clause also hinders Emilee’s ability to explain on her own

company’s website, social media sites, or directly to prospective clients her religious

beliefs about marriage and what services her company provides.




                                           22
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 25 of 57




165.   Likewise, the Publication Clause prohibits Emilee from asking prospective

clients questions sufficient for her to learn whether they are seeking photography

services celebrating same-sex engagements or weddings so that she can be honest

with them about the photographs she does and does not create.

166.   The Publication Clause does these things through two sub-clauses: the

“Denial Clause” and the “Unwelcome Clause.”

167.   The Denial Clause (§ 296.2(a)) makes it unlawful “to publish, circulate, issue,

display, post or mail any written or printed communication, notice or advertisement

to the effect that any of the … advantages, … and privileges of any” public

accommodation “shall be refused, withheld from or denied to any person on account

of … sexual orientation.”

168.   The Unwelcome Clause (§ 296.2(a)) makes it unlawful “to publish, circulate,

issue, display, post or mail any written or printed communication, notice or

advertisement to the effect that … the patronage or custom” at a public

accommodation “of any person of or purporting to be of any particular … sexual

orientation … is unwelcome, objectionable or not acceptable, desired, or solicited.”

169.   The Publication Clause prohibits Emilee from explaining on her website and

social media sites and directly to prospective clients, her religious beliefs about

marriage and what types of engagement or wedding photography she provides.

170.   Likewise, the civil rights law contains a “Discrimination Clause” which

prohibits “any … person” or “any firm, corporation or institution” from

“discriminat[ing]” against any other person “because of … sexual orientation.” N.Y.

Civ. Rts. Law § 40-c(2).

171.   Emilee is a person and Emilee Carpenter Photography is a “firm, corporation

or institution” subject to the civil rights law.




                                            23
         Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 26 of 57




172.    The civil rights law operates identically to the Accommodations Clause and

the Publication Clause’s Denial Clause as to Emilee, Emilee Carpenter

Photography, and Emilee Carpenter Photography’s website.

173.    Therefore, the civil rights law prohibits Emilee and her company from

engaging in the same activities as the Accommodations Clause and the Publication

Clause’s Denial Clause. See supra, ¶¶ 160-69.


   Attorney General James independently enforces New York’s law with serious
                                consequences.

174.    New York is authorized to enforce the laws against Emilee in numerous

ways.

175.    Attorney General James accepts complaints alleging violations of New York’s

laws “to address patterns, practices and policies of discrimination.” See

https://ag.ny.gov/civil-rights/complaint-forms.

176.    Attorney General James may file a civil action against public

accommodations for alleged “repeated … illegal acts” or the “persistent … illegality

in the carrying on, conducting or transaction of business” under the human rights

law and civil rights law. N.Y. Exec. Law § 63(12). See People v. Hamilton, 125

A.D.2d 1000, 1001–02 (1986).

177.    The New York Attorney General’s office has exercised its authority under

Executive Law § 63(12) to investigate public accommodations for violating the

human rights law and the civil rights law.

178.    Attorney General James has exercised her authority under Executive Law

§ 63(12) to prosecute businesses for violating anti-discrimination laws.

179.    Attorney General James considers a public accommodation’s policy of offering

expressive services (like photography) celebrating opposite-sex weddings but not

same-sex weddings or declining these services for same-sex weddings while offering



                                          24
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 27 of 57




them for opposite-sex weddings to be a “pattern[], practice[] and polic[y] of

discrimination” and a “repeated … illegal act[]” or “persistent … illegality” under

New York’s law. See Br. for Mass. et al. as Amici Curiae in Support of Defs. at 10-

14, 26-27, 303 Creative LLC v. Elenis, No. 19-1413 (10th Cir. Apr. 29, 2020) (joined

by Attorney General James).

180.   In civil actions filed by Attorney General James, the court may impose

penalties including injunctions, damages, and cancellations of certificates for

limited liability companies. N.Y. Exec. Law § 63(12).


   New York enforces the laws through aggressive enforcement mechanisms and
                              paralyzing penalties.

181.   The Division also accepts complaints against public accommodations from

any “person or organization claiming to be aggrieved by an alleged unlawful

discriminatory practice.” N.Y. Exec. App. § 465.3(a)(1); N.Y. Exec. Law § 297.1.

182.   Advocacy organizations whose members are injured by an alleged

discriminatory practice are an “aggrieved person” under the human rights law.

183.   The human rights law authorizes “[a]ny person claiming to be aggrieved by

an unlawful discriminatory practice” based on their “known relationship or

association with” a member of a protected category to file a complaint against public

accommodations with the Division. N.Y. Exec. App. § 466.14.

184.   The Division accepts complaints against public accommodations from persons

who reside outside of the state of New York. See Keimel v. Manchester Newspapers,

No. 10102907, at 5 (N.Y. State Div. of Hum. Rights May 1, 2007).

185.   Attorney General James may file a complaint alleging an unlawful

discriminatory practice with the Division. N.Y. Exec. Law §§ 297.1; N.Y. Exec. App.

§ 465.3(a)(2).




                                          25
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 28 of 57




186.   The Division also has authority to file a complaint alleging an unlawful

discriminatory practice on its own motion. N.Y. Exec. Law §§ 295.6(b), 297.1; N.Y.

Exec. App. § 465.3(a)(3).

187.   The Division describes its Division-initiated complaints as an “aggressive

approach to fighting discrimination” in that the Division uses “vigorous prosecution

of … discriminatory practices through investigations and/or complaints initiated by

the Division itself.” New York State Division of Hum. Rights, 2006/2007 Annual

Report 3 (2007), https://dhr.ny.gov/sites/default/files/pdf/annualreport 2006-07.pdf.
188.   The Division has an entire unit dedicated to initiating complaints. See

https://dhr.ny.gov/agency-overview.

189.   The Division also has authority to use “testers” to investigate charges of

discrimination. N.Y. Exec. Law § 295.6(b).

190.   As a Division representative stated during a Division-sponsored webinar, the

Division “can also initiate what’s called a Division initiated investigation. So, if we

don’t have a claimant … but … there’s some suspicion of systemic pattern, then we

can send in testers, we can send in investigators, and identify if there’s a systemic

pattern of discrimination.” New York State Division of Human Rights, GENDA &

LGBTQ Rights Under the Human Rights Law-June 20, 2019 Webinar, at 53:23-49,

YouTube (June 24, 2019),

https://www.youtube.com/watch?v=UEk uf1gDkI&t=3224s.

191.   The Division has used this authority to investigate public accommodations by

reviewing their websites and initiating over 100 “test calls” to determine if the

public accommodations complied with the human rights law. See

https://dhr.ny.gov/banking-services-improvements-2014.

192.   After settling these Division-initiated complaints, a Division representative

claimed “these complaints should serve as a reminder that the Division’s authority

is not limited to handling complaints from members of the public and that we can


                                           26
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 29 of 57




and we will take action to identify and remedy Human Rights Law violations on our

own initiative.” See https://dhr.ny.gov/banking-services-improvements-2014.

193.   Overall, the Division has initiated complaints and/or used testers to

investigate alleged discrimination more than one hundred times since 2015.

194.   After the Division receives or files a complaint against a public

accommodation, the Division shall “make prompt investigation” of the complaint to

determine if there is probable cause to believe that an unlawful discriminatory

practice occurred. N.Y. Exec. Law § 297.2(a).

195.   During this investigation, Attorney General James and Commissioner Smith

have significant authority.

196.   Attorney General James “is authorized to take proof, issue subpoenas and

administer oaths.” N.Y. Exec. Law § 297.1.

197.   Likewise, the Division can subpoena witnesses, administer oaths, compel the

production of documents, conduct “written or oral inquir[ies],” hold conferences,

seek injunctions, or perform “any other method or combination thereof deemed

suitable” for the investigation. N.Y. Exec. Law §§ 296.7, 297.3(a); N.Y. Exec. App. §§

465.6(b), 465.9(a).

198.   The investigatory process imposes a significant burden on the party opposing

the complaint (the “respondent”).

199.   For one thing, the Division must complete its investigation within 180 days of

receiving the complaint and respondents must therefore respond to the Division’s

inquiries within a limited timeframe. N.Y. Exec. Law § 297.2(a).

200.   This investigation occurs in an adversarial process because the Division

investigates the respondent on the complaining party’s behalf. N.Y. Exec. App.

§ 465.4(a), (d).

201.   Once the Division completes its investigation it issues a probable-cause

report. N.Y. Exec. Law § 297.2(a); N.Y. Exec. App. § 465.8.


                                          27
          Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 30 of 57




202.   During the investigation and after a probable-cause finding, the Division may

attempt to settle the complaint with the respondent. N.Y. Exec. App. §§ 465.7(a)(1),

465.15.

203.   Settlement agreements require respondents “to refrain or cease and desist

from the commission of unlawful discriminatory practices in the future” and may

contain other terms. N.Y. Exec. App. §§ 465.7(b), 465.16(b)(2).

204.   Also after a probable-cause finding and if the complaint is not settled, the

respondent must submit a sworn answer to the “complaint and appear at a public

hearing.” N.Y. Exec. Law § 297.4(a); N.Y. Exec. App. § 465.11(a), (c).

205.   The Division assigns a hearing examiner to conduct the hearing. N.Y. Exec.

App. § 465.12(d)(1).

206.   If the respondent refuses to answer the complaint, the hearing examiner may

enter a default judgment against the respondent. N.Y. Exec. Law § 297.4(b); N.Y.

Exec. App. § 465.11(e).

207.   The complaint is supported by the Division’s attorneys, by the Division’s

attorneys and the complainant’s attorneys, or by the complainant’s attorneys with

the Division’s approval. N.Y. Exec. Law § 297.4(a); N.Y. Exec. App. § 465.13(g), (h).

208.   At the Division’s request, Attorney General James may also prosecute the

human rights law in any civil action. N.Y. Exec. Law §§ 63(9).

209.   Before the hearing, Commissioner Smith and the Division may issue

subpoenas to compel witnesses to appear and testify and to require the production

of documents. N.Y. Exec. App. § 465.14(a).

210.   During the hearing, the hearing examiner has significant authority,

including receiving and excluding evidence, examining witnesses, and permitting

oral arguments and briefs. See N.Y. Exec. App. § 465.12(e), (o).

211.   After the hearing, the hearing examiner prepares a proposed order for the

Commissioner’s approval. N.Y. Exec. App. § 465.17(c).


                                          28
             Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 31 of 57




212.     If Commissioner Smith finds that a respondent has engaged in an unlawful

discriminatory practice, he can award significant remedies such as:

         •    requiring respondent “to cease and desist from” the unlawful practice;

         •    requiring a public accommodation to provide the “advantage[],” or

              “privilege[]” which was the subject of the complaint;

         •    awarding compensatory damages;

         •    assessing civil fines up to fifty thousand dollars for unlawful

              discriminatory acts and up to one hundred thousand dollars for unlawful

              discriminatory acts which are “willful, wanton or malicious”; and

         •    mandating compliance reports. N.Y. Exec. Law § 297.4(c), (e).

213.     The Division has also required places of public accommodations to establish

“anti-discrimination training and procedures.” McCarthy v. Liberty Ridge Farm,

LLC, Nos. 10157952 & 10157963, at 23 (N.Y. State Div. of Hum. Rights July 2,

2014); Scipio v. Wal-Mart Stores East, L.P., No. 10114171, at 13 (N.Y. State Div. of

Hum. Rights Mar. 31, 2009).

214.     The Division has also fined owners or agents of public accommodations in

their personal capacity. McCarthy v. Liberty Ridge Farm, LLC, Nos. 10157952 &

10157963, at 20-21 (N.Y. State Div. of Hum. Rights July 2, 2014).

215.     If a public accommodation violates any order of the Division, the owner of the

public accommodation “shall be guilty of a misdemeanor” and may be fined five

hundred dollars and be imprisoned for not more than one year. N.Y. Exec. Law

§ 299.

216.     Attorney General James has authority to criminally prosecute public

accommodations who violate a Division order. See N.Y. Exec. Law 63(10).

217.     District Attorney Wetmore also has authority to criminally prosecute public

accommodations who violate a Division order. See N.Y. County Law § 700.




                                              29
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 32 of 57




218.   The Division actively receives and initiates complaints for alleged violations

of New York’s human rights law, including those that allege discrimination because

of sexual orientation in violation of the Accommodations and Publication Clauses.

219.   Between fiscal years 2012 and 2018, the Division received, investigated, and

processed approximately 1,740 complaints against places of public accommodation

under New York’s law, including many complaints alleging sexual orientation

discrimination.

220.   The human rights law also permits “[a]ny person claiming to be aggrieved by

an unlawful discriminatory practice” to file a civil action directly “in any court of

appropriate jurisdiction” where he or she can recover the same relief as if the

complaint were filed with the Division. N.Y. Exec. Law. § 297.9.

221.   Likewise, the civil rights law authorizes any “person aggrieved” by an act of

discrimination to file suit “in any court of competent jurisdiction in the county in

which the defendant shall reside.” N.Y. Civ. Rts. Law § 40-d.

222.   Prior to filing suit, the aggrieved person must provide notice of suit to the

Attorney General. N.Y. Civ. Rts. Law § 40-d.

223.   The purpose of this notice is to supply the Attorney General with sufficient

information to administer, enforce, and prosecute the civil rights law.

224.   If any person is found to have discriminated against any other person

because of sexual orientation, that person shall “be liable to a penalty of not less

than one hundred dollars nor more than five hundred dollars” and “shall be deemed

guilty of a class A misdemeanor.” N.Y. Civ. Rts. Law § 40-d.

225.   Attorney General James has authority to criminally prosecute any person

who violates the civil rights law. See N.Y. Exec. Law 63(10).

226.   District Attorney Wetmore also has authority to criminally prosecute any

person who violates the civil rights law. See N.Y. County Law § 700.




                                           30
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 33 of 57




227.   District Attorney Wetmore may commence a criminal action against a person

under the civil rights law without notifying Attorney General James.


New York’s law imposes overwhelming burdens on Emilee’s wedding photography.

228.   New York’s laws have imposed and continue to impose significant pressures

and burdens on Emilee and on how she operates and communicates about Emilee

Carpenter Photography.

229.   For example, Emilee wants to amend her company’s operating agreement to

include a “Beliefs and Practices” policy statement that explains her artistic and

religious beliefs for choosing to promote certain ideas but not others.

230.   A true and correct copy of the “ Beliefs and Practices” policy statement

Emilee desires to adopt is attached to this complaint as Exhibit 1.

231.   Emilee wants to adopt this editorial policy as an addendum to Emilee

Carpenter Photography’s operating agreement because it provides a policy that

constrains Emilee Carpenter Photography’s operations and ensures that its work is

consistent with her artistic and religious beliefs; specifies the policies and editorial

decisions that Emilee Carpenter Photography must follow when determining

whether to provide requested services; ensures that the policies and editorial

decisions indicated in the “Beliefs and Practices” policy will be applied consistently;

and effectively and thoroughly explains her editorial decisions for not creating

certain types of photography.

232.   But the Accommodations and Discrimination Clauses prohibit Emilee from

adopting Emilee Carpenter Photography’s desired “Beliefs and Practices” policy

because the policy binds Emilee Carpenter Photography to not photograph same-sex

weddings, which New York equates to refusing or withholding goods, services,

advantages, or privileges from a person because of their sexual orientation. See, e.g.,

infra, ¶¶ 262, 285-99.



                                           31
           Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 34 of 57




233.   Because of the Accommodations and Discrimination Clauses, Emilee

Carpenter Photography has not and will not formally amend its operating

agreement to include its desired “Beliefs and Practices” policy (Exhibit 1).

234.   By forbidding Emilee from adopting her desired written editorial policy, the

Accommodations and Discrimination Clauses have and continue to undercut

Emilee’s ability to exercise editorial judgment over her wedding photography and

photography business, hinders her ability to bind future owners and employees to

promote messages Emilee agrees with, hinders her ability to plan her business, and

effectively requires Emilee to accept projects promoting messages contrary to her

beliefs.

235.   The Accommodations, Publication, and Discrimination Clauses have and

continue to hinder Emilee’s ability to operate her business as efficiently as possible

in other ways as well.

236.   For example, Emilee wants to ask prospective clients questions sufficient for

her to learn whether they are seeking photography services celebrating same-sex

engagements or weddings so that she can be transparent with them and let them

know she does not create these photographs.

237.   But the Accommodations, Publication, and Discrimination Clauses forbid

Emilee from asking this question.

238.   In turn, Emilee has had to research and continues to research every wedding

photography request she receives to determine if the request seeks services that

violate her beliefs.

239.   Doing this research takes time and effort and reduces the amount of time and

effort Emilee can spend operating her business.

240.   Likewise, this process has and continues to cause Emilee to lose business

opportunities because Emilee does not respond to requests if she cannot confirm

that the request is for an engagement or wedding between one man and one woman.


                                          32
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 35 of 57




241.   Emilee has and continues to ignore many requests because she could not

confirm through research whether the request was for an engagement or wedding

between one man and one woman or a same-sex engagement or wedding.

242.   In the past year, Emilee has ignored more than ten requests because she

could not confirm through research whether the request was for an engagement or

wedding between one man and one woman or a same-sex engagement or wedding.

243.   On average, more than ten percent of prospective clients who contact Emilee

to make a request become actual clients of Emilee’s for whom she provides

photography services.

244.   Therefore, Emilee has lost revenue from photographing at least one

engagement or wedding because of the Accommodations, Publication, and

Discrimination Clauses.

245.   Emilee has photographed at least one less engagement or wedding than she

otherwise would have because of the Accommodations, Publication, and

Discrimination Clauses.

246.   The Accommodations, Publication, and Discrimination Clauses also have

prohibited and continue to prohibit Emilee from posting on her business website a

statement explaining her religious reasons for why she only promotes marriages

between one man and one woman.

247.   A true and correct copy of this statement is attached to the complaint as

Exhibit 2.

248.   Emilee wants to post this statement to briefly explain her services and beliefs

to the public and to prospective clients because Emilee is religiously motivated to be

transparent and honest with clients, potential clients, and the public. Supra, ¶ 45.

249.   By posting this statement, Emilee will be able to explain why she can only

promote and celebrate marriages between one man and one woman and will avoid

giving any false impression about what she will and will not create.


                                          33
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 36 of 57




250.   Emilee also hopes that by posting this statement explaining her religious

beliefs, prospective clients and the public will come to appreciate her point of view

even if they disagree with it.

251.   Emilee also wants to make statements materially similar to Exhibit 2

directly to prospective clients when asked to explain her services.

252.   If Emilee posted her desired statement (Exhibit 2), or materially similar

statements on her website or made materially similar statements directly to

prospective clients, she would violate the Accommodations, Publication, and

Discrimination Clauses.

253.   Because of the Accommodations, Publication, and Discrimination Clauses,

Emilee has not and will not post her desired statement (Exhibit 2), or materially

similar statements, on her website or make materially similar statements directly

to prospective clients.

254.   By preventing Emilee from effectively communicating the photography

services she can and cannot provide, the Accommodations, Publication, and

Discrimination Clauses have required and continue to require Emilee to spend

additional time and effort researching the requests she receives, reduces the

amount of time and effort she spends on operating her business, and causes her to

lose out on business opportunities and profit.

255.   By preventing Emilee from effectively communicating the photography

services she can and cannot provide, the Accommodations, Publication, and

Discrimination Clauses also have caused and continue to cause Emilee reputational

harm by preventing her from clearly and honestly communicating her religious and

artistic beliefs to prospective clients and the public.

256.   If not for the Accommodations, Publication, and Discrimination Clauses,

Emilee would immediately initiate activities motivated by her religious beliefs.




                                           34
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 37 of 57




257.   For example, if not for the Accommodations and Discrimination Clauses,

Emilee would immediately sign and formally adopt her desired “Beliefs and

Practices” policy (Exhibit 1) to bind her company to promote messages consistent

with Emilee’s religious beliefs.

258.   If not for the Accommodations, Publication, and Discrimination Clauses,

Emilee would immediately begin asking prospective clients questions sufficient for

her to determine whether they are seeking photography services celebrating a

same-sex engagement or wedding.

259.   If not for the Accommodations, Publication, and Discrimination Clauses,

Emilee would immediately post the statement in Exhibit 2 or materially similar

statements on her business website and directly to prospective clients.

260.   Because of the severely intrusive nature of New York laws’ investigative

process (including the process described in paragraphs 194 to 211), the fear of going

through this process has forced Emilee to refrain from the activities described above

(including the activities described in paragraphs 229 to 258).

261.   Likewise, Emilee has and continues to refrain from the activities described

above because she faces a credible threat and substantial risk that she will be

investigated or prosecuted under New York’s laws for engaging in these activities.

262.   For example, Attorney General James and the Division have taken the

formal position that public accommodations discriminate on the basis of sexual

orientation if they (A) have a religiously-based policy and practice of offering

services celebrating opposite-sex weddings but not same-sex weddings or (B) have a

religiously-based policy and practice of declining to provide services celebrating

same-sex weddings while offering them for opposite-sex weddings. See Br. for Mass.

et al. as Amici Curiae in Support of Defs. at 10-14, 26-27, 303 Creative LLC v.

Elenis, No. 19-1413 (10th Cir. Apr. 29, 2020) (joined by Attorney General James);




                                          35
         Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 38 of 57




McCarthy v. Liberty Ridge Farm, LLC, Nos. 10157952 & 10157963, at 17-19 (N.Y.

State Div. of Hum. Rights July 2, 2014).

263.    In fact, the Division has already investigated and prosecuted business owners

who declined to host a same-sex wedding because of the owners’ religious beliefs

about marriage. See infra, ¶¶ 287-92.

264.    The Division has also prosecuted, punished, and fined a public

accommodation for having a “policy of accepting only opposite sex personal ads.” See

Keimel v. Manchester Newspapers, No. 10102907, at 5 (N.Y. State Div. of Hum.

Rights May 1, 2007).

265.    Likewise, Emilee is refraining from the activities described above because she

has already received several requests to provide photography services for same-sex

weddings, which expose her to being investigated or prosecuted under New York’s

laws.

266.    In fact, Emilee has determined she has already received at least seven

requests to provide photography celebrating same-sex weddings in the last year.

267.    Emilee has declined these requests by not responding to them.

268.    Emilee is also refraining from the activities described above (including the

activities described in paragraphs 229 to 258) because she faces a credible threat

and substantial risk that she will receive more requests to provide photography

services for same-sex engagements or weddings, thereby further increasing her

chances of being investigated or prosecuted under New York’s laws because Emilee

will always decline these requests.

269.    Emilee’s desire to incorporate a “Beliefs and Practices” policy (Exhibit 1) in

her operating agreement and post Exhibit 2 on her website has only increased

because she has received so many recent requests to photograph same-sex weddings

and each request subjects her business to lawsuits.




                                           36
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 39 of 57




270.   Faced with this reality, Emilee realized that she needs to be clearer and more

transparent with the public about what artwork she can and cannot create and that

she needs to formalize her policies and practices to better explain and protect her

artistic and religious freedom.

271.   Likewise, Emilee is refraining from posting Exhibit 2 or making materially

similar statements on her business website or social media sites and directly to

prospective clients because she faces a credible threat and substantial risk that she

will be investigated or prosecuted under New York’s laws for making these

statements even if she does not receive a request to provide photography services

for same-sex engagements or weddings.

272.   For example, Attorney General James has taken the formal position that

public accommodations discriminate on the basis of sexual orientation if they

publish communications with the effect of declining expressive services celebrating

same-sex weddings but not opposite-sex weddings. See Br. for Mass. et al. as Amici

Curiae in Support of Defs. at 13–-4, 303 Creative LLC v. Elenis, No. 19-1413 (10th

Cir. Apr. 29, 2020) (joined by Attorney General James).

273.   The Division has investigated and prosecuted a complaint for an employment

advertisement that violated New York’s employment law (§ 296.1(d)) after the

complainant viewed the advertisement and had “negative feelings” but did not

apply for the advertised job. Sullivan v. Animal Fair Media, Inc., No. 10122835, at

4-6 (N.Y. State Div. of Hum. Rights Feb. 18, 2011).

274.   Indeed, to file a complaint based on an advertisement, a complainant need

only see the advertisement and claim to be personally aggrieved by it.

275.   The Division has also initiated on its own motion a complaint for an

employment advertisement that violated New York’s employment law (§ 296.1(d))

even without identifying a person aggrieved by the advertisement. N.Y. State Div. of




                                         37
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 40 of 57




Human Rights v. Golden Mine 2000, No. 10169517, at 3-7 (N.Y. State Div. of Hum.

Rights Apr. 28, 2016).

276.   Since launching her business’s website, Emilee’s website has received almost

3,000 unique views.

277.   Therefore, Emilee faces a credible threat and substantial risk that a person

will view her desired statement (if posted) and file a complaint with the Division.

278.   Likewise, Emilee faces a credible threat and substantial risk that the

Division would learn of her business, submit a “tester,” and initiate a complaint

against her if she posted her desired statement. See, e.g., supra, ¶¶ 189-93.

279.   Emilee also faces a credible threat and substantial risk of being investigated

or prosecuted under New York’s law by declining additional requests to provide

photography services celebrating same-sex engagements or weddings because of

New York’s demographics.

280.   For example, as of 2019, almost sixty-five thousand same-sex couples live in

New York. See https://www.census.gov/data/tables/time-series/demo/same-sex-
couples/ssc-house-characteristics.html.

281.   Between 2012 and 2017, almost 16,000 same-sex couples married in the state

of New York, excluding same-sex marriages in New York City. See

https://www.health.ny.gov/statistics/vital statistics/2012/table47a.htm;

https://www.health.ny.gov/statistics/vital statistics/2013/table47a.htm;

https://www.health.ny.gov/statistics/vital statistics/2014/table47a.htm;

https://www.health.ny.gov/statistics/vital statistics/2015/table47a.htm;

https://www.health.ny.gov/statistics/vital statistics/2016/table47a.htm;

https://www.health.ny.gov/statistics/vital statistics/2017/table47a.htm.

282.   Upon information and belief, statistics for same-sex marriages within New

York City are separately maintained.




                                          38
          Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 41 of 57




283.    As of 2016, there were a total of approximately 16,000 married same-sex

couples in New York City and more than 33,000 married same-sex couples in New

York State. See https://comptroller.nyc.gov/reports/same-sex-marriage-new-insights-

from-the-2016-american-community-survey/.

284.    Overall, New York has the second highest LGBT population in the United

States with over 700,000 people who identify as lesbian, gay, or bisexual. See

https://williamsinstitute.law.ucla.edu/wp-content/uploads/LGBT-Adult-US-Pop-Jul-

2020.pdf.


       New York only prosecutes its laws against views the government disfavors.

285.    New York interprets its laws’ prohibition on sexual-orientation

discrimination as prohibiting businesses from declining to offer or provide services

celebrating same-sex marriage because of the business owner’s religious objections

to same-sex marriage.

286.    For example, Attorney General James equates a public accommodation’s

decision to only celebrate marriages between a man and a woman to be sexual

orientation discrimination “[n]o matter the sincerity of a business owner’s religious

beliefs or other deeply held views.” Br. for Mass. et al. as Amici Curiae in Support of

Defs. at 10, 303 Creative LLC v. Elenis, No. 19-1413 (10th Cir. Apr. 29, 2020)

(joined by Attorney General James).

287.    Attorney General James adopts the former Attorney General of New York’s

view that public accommodations violate New York’s laws if they decline to

celebrate a same-sex marriage even based on “[r]eligious objections to same-sex

marriage.” Br. for the Att’y Gen. of New York as Amicus Curiae in Support of Resp’t

at *18, Gifford v. McCarthy, 137 A.D.3d 30 (N.Y. App. Div. 2016), 2015 WL

13813477.




                                          39
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 42 of 57




288.   Likewise, the Division considers it to be sexual-orientation discrimination if a

public accommodation declines to celebrate a same-sex wedding “even if the [public

accommodation’s] action reflected its owners’ sincere religious beliefs.” Br. and App.

on Behalf of Resp’t State Div. of Hum. Rights at 32, Gifford v. McCarthy, 137

A.D.3d 30 (N.Y. App. Div. 2016).

289.   The Division, with the New York State Attorney General’s Office’s support,

recently prosecuted and fined a wedding venue and its owners for maintaining a

policy of only hosting marriages between one man and one woman. See McCarthy v.

Liberty Ridge Farm, LLC, Nos. 10157952 & 10157963, at 17-22 (N.Y. State Div. of

Hum. Rights July 2, 2014).

290.   The Division punished the wedding venue and its owners even though the

policy was a result of the owners’ “‘specific religious belief regarding marriage’, i.e.

that it should be between a man and a woman.” See McCarthy v. Liberty Ridge

Farm, LLC, Nos. 10157952 & 10157963, at 10 (N.Y. State Div. of Hum. Rights July

2, 2014).

291.   Yet the Division dismisses complaints against public accommodations when

they articulate a non-religious legitimate and nondiscriminatory reason for

declining a request. See Battaglia v. Buffalo Niagara Intro., Inc., No. 10138581, at

5-6 (N.Y. State Div. of Hum. Rights Jan. 28, 2012); Morgan v. Zaharo Cab Corp.,

No. 10117888, at 4-5 (N.Y. State Div. of Hum. Rights Nov. 14, 2008).

292.   By punishing the wedding venue and its owners, the Division manifests

hostility towards religious beliefs like Emilee’s.

293.   The Division manifests hostility towards religious beliefs like Emilee’s by

treating religious objections to celebrating same-sex marriage worse than other

public accommodations’ non-religious legitimate and nondiscriminatory reasons for

declining to provide other services.




                                           40
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 43 of 57




294.   The Division also manifests hostility towards religious beliefs like Emilee’s by

concluding that such religious beliefs are themselves illegitimate and

discriminatory.

295.   Attorney General James has manifested hostility towards religious beliefs

like Emilee’s by concluding “[a]n objection to two people of the same sex marrying”

regardless of “the sincerity of a business owner’s religious beliefs” is equivalent to

sexual orientation discrimination. Br. for Mass. et al. as Amici Curiae in Support of

Defs. at 9-10, 303 Creative LLC v. Elenis, No. 19-1413 (10th Cir. Apr. 29, 2020)

(joined by Attorney General James).

296.   For example, Attorney General James also called the United States Supreme

Court’s decision in Masterpiece Cakeshop, Ltd. v. Colorado Civil Rights Commission,

138 S.Ct. 1719 (2018), condemning a state’s hostility towards religious beliefs like

Emilee’s, “a setback for all of us committed to moving our country forward.”

https://twitter.com/TishJames/status/1003779868465786880.
297.   As applied to Emilee, New York’s laws prohibit her from promoting and

celebrating her religious views about marriage by providing wedding photography

services exclusively for engagements and weddings celebrating one man and one

woman, but this law allows other wedding photographers to promote and celebrate

their views supporting same-sex marriage.

298.   Also as applied to Emilee, New York’s laws prohibit Emilee Carpenter

Photography’s website from only offering to display and promote engagements and

weddings between one man and one woman and from declining to display or

promote same-sex engagements and weddings, but this law allows other wedding

photographers to display, promote, and celebrate their views supporting same-sex

marriage on their websites.




                                           41
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 44 of 57




299.   This distinction in treatment is based on the particular view that a

photographer holds about marriage and the content that photographer expresses,

both through the photographer’s services and on the photographer’s website.

300.   Many photographers in New York offer to photograph opposite-sex and same-

sex engagements and weddings.

301.   For example, Wedding Wire is an online service that allows individuals to

search for wedding vendors (including wedding photographers), and it lists over

2,300 wedding photographers in New York. See https://www.weddingwire.com/c/ny-
new-york/wedding-photographers/10-sca.html.

302.   Wedding Wire’s Nondiscrimination Policy prohibits its vendors—including

wedding photographers—from “refusing to provide or accept services” based on

sexual orientation. See https://www.weddingwire.com/corp/legal/terms-of-use.

303.   Upon information and belief, there are at least 2,300 photographers in New

York who will photograph same-sex and opposite-sex weddings.

304.   Many New York-based photographers who photograph opposite-sex weddings

also promote and celebrate same-sex marriage on their social media sites, blogs, and

websites.

305.   For example, many New York-based photographers write statements on their

websites or social media sites expressing their support for same-sex marriage, their

willingness to photograph same-sex weddings, and their celebration of same-sex

marriage, and they display photographs of same-sex weddings on their websites,

blogs, and social media sites that positively depict same-sex weddings.

306.   Emilee is in direct competition with the photographers identified above and

personally competes in the same arena in terms of competing for clients seeking a

photographer for opposite-sex engagement sessions or weddings.




                                          42
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 45 of 57




307.   But New York’s laws illegally impose increased burdens on Emilee that it

does not impose on these other New York businesses, which gives her competitors a

competitive advantage.

308.   For example, to avoid being harmed by New York’s laws, Emilee has and

continues to refrain from adopting her desired policy into her company’s operating

agreement (Exhibit 1), publishing her desired statement (Exhibit 2), and tailoring

her services, website, and operating her business in certain ways, while these other

New York photography businesses do not face these obstacles because they willingly

promote opposite-sex and same-sex weddings.

309.   Emilee is religiously motivated to share her beliefs that God designed

marriage to be between one man and one woman with her clients and with the

public in an effort to persuade her clients and the public that this design for

marriage should be celebrated. See supra, ¶¶ 19-24, 46-49, 104-08.

310.   But New York’s laws create an uneven playing field upon which Emilee has

not and still cannot advocate for her views on marriage in the public arena on equal

terms with New York photography businesses that promote opposite-sex and same-

sex weddings.

311.   Emilee also cannot direct her marketing to business opportunities consistent

with her artistic and religious beliefs, bind her company to follow her artistic and

religious beliefs about marriage, or tailor her services or operate her business in

certain ways, while New York photography businesses that promote opposite-sex

and same-sex weddings face no such restrictions.

312.   Emilee has expended and continues to expend resources to research every

engagement and wedding request she receives before responding to the request and

loses business opportunities when she cannot confirm the request is consistent with

her religious views, while other New York photography businesses that promote




                                          43
           Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 46 of 57




opposite-sex and same-sex weddings need not engage in this research or lose these

opportunities.

313.      These differences have made and continue to make it harder for Emilee to

compete and intensify the competition in the wedding photography market, have

made and will make it easier for her competition to compete against her, have

lowered and will lower the costs and effort other businesses exert when offering

wedding photography, illegally structure a competitive environment, have made

and will make it harder for Emilee to promote or market her business and views on

marriage in comparison to these other businesses, and have imposed and will

impose a reputational harm on her business that these other businesses do not

suffer.

314.      Additionally, although New York’s laws restrict Emilee’s desired activities,

they make several exemptions from its discrimination provisions for public

accommodations, employers, and landlords. See, e.g., N.Y. Exec. Law § 292.9

(excluding certain public and private accommodations from New York’s law);

§ 296.1(d) (allowing employers to state preferences in postings for bona fide

occupational qualifications); § 296.2(b) (exempting public accommodations on case-

by-case basis from law as to sex when “based on bona fide considerations of public

policy”); § 296.3(b) (allowing employers to discriminate based on disability if

accommodating employee’s disability would cause an “undue hardship”); § 296.5(a)

(allowing landlords to restrict rental of all rooms in a housing accommodation to

individuals of the same sex); § 296.10(a) (allowing employers to discriminate based

on religion if accommodating employee’s religious beliefs would cause an “undue

hardship”).

315.      New York laws also allow medical offices to refer certain classes of patients to

other offices if the referral is based on sound medical judgment without violating its

laws.


                                             44
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 47 of 57




316.   New York also exempts religious entities from providing “services,

accommodations, advantages, facilities, goods, or privileges for the solemnization or

celebration of a marriage.” N.Y. Dom. Rel. Law § 10-b

317.   These exemptions undermine any basis for compelling Emilee to create

wedding photography or write blogs celebrating same-sex weddings.

                                  Legal Allegations
318.   Plaintiffs and Plaintiffs’ website are subject to and must comply with New

York’s Accommodations, Publication, and Discrimination Clauses.

319.   These clauses violate Plaintiffs’ constitutional rights, and chill and deter

Plaintiffs from exercising their constitutional rights.

320.   As a direct and proximate result of Defendants’ violations of Plaintiffs’

constitutional rights, Plaintiffs have suffered and will suffer ongoing irreparable

harm and economic injury (including lost business), entitling Plaintiffs to

declaratory and injunctive relief.

321.   Plaintiffs do not have an adequate monetary or legal remedy for the loss of

their constitutional rights.

322.   Unless Defendants are enjoined, Plaintiffs will continue to suffer irreparable

harm and economic injury.


                              First Cause of Action
            First Amendment: Freedom of Speech, Association, and Press

323.   Plaintiffs repeat and reallege each allegation contained in paragraphs 1-322

of this complaint.

324.   The First Amendment’s Free Speech and Press Clauses protect Plaintiffs’

ability to speak; to create, publish, sell, and distribute speech; to associate with

others for expressive purposes; and to associate with messages of Plaintiffs’

choosing.


                                           45
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 48 of 57




325.   The First Amendment also protects Plaintiffs’ ability not to speak; to exercise

editorial control over their speech; to operate their expressive business to express

their views; to decline to create, publish, sell, or distribute speech; and to decline to

associate with others and with other messages for expressive purposes.

326.   The First Amendment also protects Plaintiffs’ right to be free from content,

viewpoint, and speaker-based discrimination, overbroad restrictions on speech, and

vague laws allowing unbridled discretion by enforcement officials.

327.   The First Amendment also prohibits the government from conditioning a

benefit on the relinquishment of any First Amendment right.

328.   Plaintiffs’ wedding photography, and all activities associated with this

service, are forms of protected speech and expressive association, and Plaintiffs

publish their speech to the public.

329.   As applied to Plaintiffs, the Accommodations and Discrimination Clauses

compel speech Plaintiffs object to, interfere with their editorial judgment, compel

them to sell, publish, and disseminate speech they object to, compel them to engage

in expressive associations they deem objectionable, forbid them from tailoring their

business, exercising their editorial discretion in their business, and from adopting

certain policies, and regulate speech, association, and publication based on content,

viewpoint, and speaker identity.

330.   As applied to Plaintiffs, the Accommodations and Discrimination Clauses

condition their ability to participate in the wedding industry and to create wedding

photography promoting marriage between one man and one woman on the

requirement that Plaintiffs also create wedding photography promoting marriages

other than those between one man and one woman.

331.   As applied to Plaintiffs, the Accommodations, Publication, and

Discrimination Clauses are content, viewpoint, and speaker-based regulations that

ban, chill, and burden Plaintiffs’ desired speech (and publication of that speech) on


                                           46
          Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 49 of 57




Emilee Carpenter Photography’s website and directly to prospective clients, and

that inhibits Plaintiffs from forming expressive associations they desire to form and

from avoiding expressive associations they want to avoid.

332.   As applied to Plaintiffs, the Publication Clauses’ Unwelcome Clause and the

Discrimination Clause is vague and allows Defendants unbridled discretion to

evaluate speech and then discriminate based on content and viewpoint in

determining whether to apply the Unwelcome and Discrimination Clauses.

333.   The Publication Clause’s Unwelcome Clause is also facially unconstitutional

because it is vague, overbroad, allows unbridled discretion, and is a content-based

and viewpoint-based regulation that bans, chills, and burdens speech, association,

and publication of speech.

334.   Plaintiffs have not and will not engage in certain protected speech because of

the Accommodations, Publication, and Discrimination Clauses.

335.   If not for the Accommodations, Publication, and Discrimination Clauses,

Plaintiffs would immediately begin to engage in this protected speech.

336.   Defendants do not serve any compelling or even valid interest in a narrowly

tailored way by infringing on Plaintiffs’ free-speech, free-association, and free-press

rights.

337.   Accordingly, as applied to Plaintiffs, the Accommodations, Publication, and

Discrimination Clauses violate the First Amendment’s protections for free speech,

free association, and free press.

338.   Accordingly, the Publication Clause’s Unwelcome Clause facially violates the

First Amendment’s protections for free speech, free association, and free press.




                                          47
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 50 of 57




                              Second Cause of Action
                     First Amendment: Free Exercise of Religion

339.   Plaintiffs repeat and reallege each allegation contained in paragraphs 1–322

of this complaint.

340.   The First Amendment’s Free Exercise Clause protects Plaintiffs’ right to

operate their business, to create expression, to not create expression, to participate

in religious exercises, to not participate in religious exercises, to speak, to not

speak, to associate, and to not associate in accordance with their religious beliefs.

341.   The First Amendment also protects Plaintiffs from having special disabilities

imposed on the basis of stating disfavored religious views, being subject to

individualized assessments, being subject to laws that lack neutrality and general

application, being targeted for their religious beliefs, and being punished for

exercising their religious beliefs.

342.   Plaintiffs exercise their religion under the First Amendment when they

operate their business, adopt policies consistent with their religious beliefs, exercise

their editorial judgment consistent with their religious beliefs, honestly

communicate with clients and prospective clients about the photography they can

and cannot create, participate in wedding ceremonies, and celebrate marriages

between one man and one woman.

343.   As applied to Plaintiffs, the Accommodations, Publication, and

Discrimination Clauses substantially burden Plaintiffs’ sincerely held religious

beliefs by requiring them either to operate their expressive business in ways that

violate their religious beliefs or to close their business, by preventing them from

maintaining policies consistent with their religious views on marriage, by stopping

them from being honest with prospective clients by barring them from stating what

messages they will not express due to their religious beliefs, by preventing their

religiously motivated speech, by compelling speech that they are religiously



                                           48
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 51 of 57




obligated to avoid, and by forcing their participation in activities prohibited by their

religious beliefs.

344.   The Accommodations, Publication, and Discrimination Clauses do not force

nonreligious persons and businesses, or persons and business with favored religious

views, to choose between these same options when faced with requests to promote

messages they disagree with or when they must decide how to explain why they

decline to promote certain messages.

345.   The Accommodations, Publication, and Discrimination Clauses impermissibly

prefer secular views over religious views, and certain religious views over others, by

allowing those who own and operate public accommodations to express beliefs

(religious or otherwise) in favor of same-sex marriage but not allowing them to

express religious beliefs against same-sex marriage.

346.   The Accommodations, Publication, and Discrimination Clauses are not

facially or operationally neutral or generally applicable, are hostile towards religion,

target and show favoritism towards certain religious beliefs, and impose special

disabilities on Plaintiffs due to their religious beliefs.

347.   The Accommodations, Publication, and Discrimination Clauses are not

neutral or generally applicable because New York’s laws and other laws and

regulations adopted by New York contain several categorical exemptions, yet

Defendants refuse to grant a religious exemption to Plaintiffs.

348.   The Accommodations, Publication, and Discrimination Clauses also violate

Plaintiffs’ free-exercise rights under the hybrid-rights doctrine because they

implicate free-exercise rights in conjunction with other constitutional protections,

like the rights to free speech, association, and press.

349.   The Accommodations, Publication, and Discrimination Clauses impose severe

coercive pressure on Plaintiffs to change or violate their religious beliefs and to stop

operating their business according to their religious beliefs.


                                            49
           Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 52 of 57




350.   Plaintiffs have not and will not engage in certain religiously motivated

conduct because of the Accommodations, Publication, and Discrimination Clauses.

351.   If not for the Accommodations, Publication, and Discrimination Clauses,

Plaintiffs would immediately begin to act in ways motivated by their religious

beliefs.

352.   Defendants do not serve any compelling or even valid interest in a narrowly

tailored way by infringing the rights to freely exercise their religion.

353.   Accordingly, as applied to Plaintiffs, the Accommodations, Publication, and

Discrimination Clauses violate the First Amendment’s protections to freely exercise

religion.


                                Third Cause of Action
                       First Amendment: Establishment Clause

354.   Plaintiffs repeat and reallege each allegation contained in paragraphs 1–322

of this complaint.

355.   The First Amendment’s Establishment Clause protects Plaintiffs’ right to

participate and to not participate in religious exercises in ways consistent with their

religious beliefs.

356.   The Accommodations and Discrimination Clauses force Plaintiffs to

participate in religious exercises contrary to their sincere religious beliefs.

357.   Defendants do not serve any compelling or even valid interest in a narrowly

tailored way by compelling Plaintiffs to participate in religious exercises contrary to

their sincerely held religious beliefs.

358.   Accordingly, as applied to Plaintiffs, the Accommodations and Discrimination

Clauses violate the First Amendment’s protections to be free from the

establishment of religion.




                                           50
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 53 of 57




                                Fourth Cause of Action
                          Fourteenth Amendment: Due Process

359.   Plaintiffs repeat and reallege each allegation contained in paragraphs 1-322

of this complaint.

360.   The Fourteenth Amendment’s Due Process Clause prohibits the government

from censoring speech using vague standards that grant unbridled discretion to

government officials to arbitrarily prohibit some speech and that fail to give

speakers sufficient notice regarding whether their desired speech violate New

York’s law.

361.   The Publication Clause’s Unwelcome Clause prohibits any place of public

accommodation from making “written or printed communication, notice or

advertisement, to the effect that” a person’s “patronage or custom” at the place of

public accommodation is “unwelcome, objectionable or not acceptable, desired, or

solicited” because of the person’s sexual orientation.

362.   New York’s law nowhere defines “unwelcome, objectionable or not acceptable,

desired, or solicited.”

363.   Plaintiffs, Defendants, and third parties of ordinary intelligence cannot know

what communications made on a public accommodation’s website, made on a public

accommodation’s social media sites, or made directly to prospective clients indicate

a person’s “patronage or custom” at a place of public accommodation is “unwelcome,

objectionable or not acceptable, desired, or solicited” and therefore cannot know

what is prohibited by the Unwelcome Clause.

364.   Defendants can use this vagueness, and the unbridled discretion it provides,

to apply the Unwelcome Clause in a way that discriminates against content,

viewpoints, and actions Defendants disfavor.

365.   Accordingly, facially and as applied to Plaintiffs, the Publication Clause’s

Unwelcome Clause violates the Fourteenth Amendment’s Due Process Clause.



                                          51
        Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 54 of 57



                                    Prayer for Relief
      Plaintiffs respectfully ask this Court to enter judgment against Defendants

and provide the following relief:

1.    A preliminary and permanent injunction to stop Defendants and any person

acting in concert with them from:

          a. enforcing the Accommodations, Publication, and Discrimination

              Clauses as applied to Plaintiffs’ constitutionally protected speech,

              association, free press, religious exercise rights, and their right to be

              free from religious establishments; and

          b. enforcing the Publication Clause’s Unwelcome Clause facially.

2.    A declaration that the Accommodations, Publication, and Discrimination

Clauses has violated and continues to violate Plaintiffs’ First Amendment rights

under the United States Constitution to engage in speech, association, press, free

exercise of religion, and to be free from the establishment of religion as applied to

Plaintiffs’ constitutionally protected activities;

3.    A declaration that the Publication Clause’s Unwelcome Clause facially

violates the United States Constitution’s First Amendment protections for speech

and press and the Fourteenth Amendment protections for due process;

4.    That this Court adjudge, decree, and declare the rights and other legal

relations of the parties to the subject matter here in controversy so that these

declarations shall have the force and effect of a final judgment;

5.    That this Court retain jurisdiction of this matter for the purpose of enforcing

its orders;

6.    That this Court award Plaintiffs’ costs and expenses in this action, including

reasonable attorneys’ fees, in accordance with 42 U.S.C. § 1988;

7.    That this Court issue the requested injunctive relief without a condition of

bond or other security required of Plaintiffs; and



                                           52
      Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 55 of 57




8.   That this Court grant any other relief that it deems equitable and just in the

circumstances.




                                        53
       Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 56 of 57




Respectfully submitted this 6th day of April, 2021.


                                        By: s/Jonathan A. Scruggs
Raymond J. Dague
New York Bar No. 1242254                Jonathan A. Scruggs
Dague & Martin, P.C.                    Arizona Bar No. 030505
4874 Onondaga Road                      Bryan D. Neihart*
Syracuse, New York 13215                Arizona Bar No. 035937
(315) 422-2052                          Alliance Defending Freedom
(315) 474-4334 (facsimile)              15100 N. 90th Street
rjdague@daguelaw.com                    Scottsdale, Arizona 85260
                                        (480) 444-0020
                                        (480) 444-0028 (facsimile)
                                        jscruggs@ADFlegal.org
                                        bneihart@ADFlegal.org



                             ATTORNEYS FOR PLAINTIFFS


*Pro Hac Vice Admission Forthcoming




                                         54
       Case 6:21-cv-06303-FPG Document 1 Filed 04/06/21 Page 57 of 57




              DECLARATION UNDER PENALTY OF PERJURY

      I, Emilee Carpenter, a citizen of the United States and a resident of the State

of New York, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746

that the foregoing is true and correct to the best of my knowledge.



      Executed this 5th day of April 2021 at Chemung County, New York.



                                       Emilee Carpenter




                                       55
